   Case 2:21-cv-03748-RGK-GJS Document 5 Filed 08/11/21 Page 1 of 2 Page ID #:33

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case           2:21-cv-03748-RGK (GJS)                                  Date     August 11, 2021
 No.
 Title          David Lack v. Dr. Possner, et al.



 Present:                   Hon. Gail J. Standish, United States Magistrate Judge
                    E. Carson                                               N/A
                   Deputy Clerk                                   Court Reporter / Recorder
          Attorneys Present for Plaintiff:                 Attorneys Present for Defendants:
                    None present                                         None present

 Proceedings:            (IN CHAMBERS) Order To Show Cause Re: Possible Dismissal
                         Under Rule 4(m)


      On May 3, 2021, Plaintiff filed his Complaint in this action [Dkt. 1]. On May 12,
2012, the Court issued its Initial Order In Civil Rights Case [Dkt. 3, “Initial Order”].
Among other things, the Initial Order cautioned Plaintiff as follows:

                 Plaintiff must serve the summons and complaint on all named
                 Defendants in this action within 90 days from the filing date of
                 the Complaint, that is, by August 2, 2021. Plaintiff must file
                 proof of service within 15 days of the date of service. If service
                 is not completed within 90 days from the filing of the
                 Complaint, the Court may dismiss this action in whole or
                 against unserved defendants. Fed. R. Civ. P. 4(m). Service of
                 the summons and Complaint must comply with Rule 4 of the
                 Federal Rules of Civil Procedure.

(Initial Order at ¶ 3.A.)

      The Rule 4(m) period for service of process has expired. As of today’s date, no
proof of service had been filed, no Defendant has appeared in this action, and no
evidence exists that Plaintiff had made any effort to serve any of the Defendants with


                                                                                     Initials of preparer _efc___
CV-90 (10/08)                           CIVIL MINUTES - GENERAL                                      Page 1 of 2
   Case 2:21-cv-03748-RGK-GJS Document 5 Filed 08/11/21 Page 2 of 2 Page ID #:34

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case           2:21-cv-03748-RGK (GJS)                           Date   August 11, 2021
 No.
 Title          David Lack v. Dr. Possner, et al.

process. In fact, the docket shows that Plaintiff has not obtained the Summons – the
critical item for effective service of process.

      The record, thus, demonstrates that Plaintiff did not serve any Defendant, or
attempt to do so, within the Rule 4(m) period. As a result, dismissal of this action
pursuant to Rule 4(m) may be warranted. Accordingly, Plaintiff is ORDERED TO
SHOW CAUSE why this action should not be dismissed due to his failure to effect
service of process within the Rule 4(m) deadline. If Plaintiff wishes this action to
proceed, then by no later than August 31, 2021, he shall file a response to this Order, in
which he must: request an extension of the Rule 4(m) period; explain why he has not
timely effected service of process; and set forth good cause for his noncompliance with
Rule 4(m) and this Court’s Initial Order. Absent a timely response establishing good
cause, this action may be dismissed under Rule 4(m).

         IT IS SO ORDERED.




                                                                            Initials of preparer _efc___
CV-90 (10/08)                           CIVIL MINUTES - GENERAL                             Page 2 of 2
